[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 11-12073                      MARCH 20, 2012
                        ________________________                   JOHN LEY
                                                                    CLERK
                   D.C. Docket No. 1:10-cr-20300-DMM-5

UNITED STATES OF AMERICA,

                                             lllllllllllllllllllllllllll Plaintiff-Appellee,


                                    versus


MIRIAM PEDRO,
a.k.a. Choco,

                                             ll llllllllllllllllllllDefendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (March 20, 2012)



Before CARNES, BARKETT and ANDERSON, Circuit Judges

     Thomas John Butler, appointed counsel for Miriam Pedro in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pedro’s conviction and sentence

are AFFIRMED.




                                         2